Citation Nr: 9914246	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  97-19 609	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Whether clear and unmistakable error was committed in 
November 24 and December 14, 1969 rating decisions regarding 
the assignment of a 30 percent rating for service-connected 
residuals of a gunshot wound to the left lower extremity.

2.  Entitlement to an increased disability rating for the 
residuals of a gunshot wound to the left lower extremity, 
currently evaluated as 30 percent disabling.

3.  Entitlement to service connection for damage to Muscle 
Group XI, residual to a gunshot wound to the left lower 
extremity.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Gallagher, Associate Counsel


INTRODUCTION

The veteran had active service from August 1968 until 
September 1969 when he was placed on the Temporary Disability 
Retired List (TDRL).  As of December 1973, he was discharged 
from the TDRL as fit for full duty with no severance pay.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a December 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin which held that no valid claim for clear 
and unmistakable error had been presented to warrant 
reconsideration of the VA rating decisions of November 24 and 
December 14, 1969.  The veteran is also appealing the RO's 
February 1997 rating decision denying service connection for 
damage to Muscle Group XI residual to a gunshot wound to the 
left lower extremity, and the RO's September 1997 rating 
decision denying a rating above 30 percent for the residuals 
of a gunshot wound to the left lower extremity.  The veteran 
appeared before a Member of this Board at a videoconference 
hearing in February 1998.  

In view of this Board's decision, discussed more fully below, 
to grant service connection for damage to Muscle Group XI, 
the issue of entitlement to a disability rating greater than 
30 percent for the residuals of a gunshot wound to the left 
lower extremity will be remanded to the RO so that the RO may 
initiate the consideration of  the appropriate percentage 
rating, or ratings, to assign for the residuals of the 
gunshot wound of the left leg.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issues decided herein has been obtained.

2.  The November 24 and December 14, 1969 rating decisions by 
the Houston, Texas RO, which awarded and confirmed a 30 
percent evaluation for the residuals of a gunshot wound to 
the left lower extremity, effective from September 16, 1969,  
without a separate evaluation for muscle damage to Muscle 
Group XI, were supported by the evidence then of record and 
were reasonable exercises of rating judgment.

3.  The veteran currently has pain in the left gastrocnemius, 
soleus, and posterior tibial muscles on resistance testing; 
slight weakness has been noted in the left extensor, hallucis 
digitorum longus, flexor hallucis longus, and flexor 
digitorum longus muscles.

 
CONCLUSIONS OF LAW

1.  The November 24 and December 14, 1969 decisions of the 
Houston, Texas RO, awarding, and confirming, a 30 percent 
evaluation for the residuals of a gunshot wound to the left 
lower extremity, were not clearly and unmistakably erroneous 
in that regard, and are final.  38 U.S.C.A. §§ 1155, 7105 
(West 1991);  38 C.F.R. §§ 3.105, Part 4, 4.71a, 4.72 (as in 
effect in 1969).

2.  Service connection for damage to Muscle Group XI is now 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 1991);  38 C.F.R. 
§§ 3.303, 4.73, and Diagnostic Code 5311 (1998).        
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Applicable Statutes and Regulations

Previous determinations which are final and binding, 
including decisions of service connection and degree of 
disability, will be accepted as correct in the absence of 
clear and unmistakable error.  Where evidence establishes 
such error, the prior decision will be reversed or amended.  
38 C.F.R. § 3.105(a).

Clear and unmistakable error is the kind of error, of fact or 
law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Even where the premise of the error is 
accepted, if it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be, 
ipso facto, clear and unmistakable.  Fugo v. Brown, 6 
Vet.App. 40, 43-44 (1993).

In order for there to be a valid claim of clear and 
unmistakable error, there must have been an error in the 
prior adjudication, and either the correct facts, as they 
were known at the time, were not before the adjudicator or 
the statutory or regulatory provisions extant at the time 
were incorrectly applied.  The claimant, therefore, must 
assert more than a disagreement as to how the facts were 
weighed or evaluated.  Clear and unmistakable errors are 
errors that are undebatable, so that it can be said that 
reasonable minds could only conclude that the original 
decision was fatally flawed at the time it was made.  A 
determination that there was a clear and unmistakable error 
must be based on the record and the law that existed at the 
time of the prior decision.  Under this standard, the benefit 
of the doubt rule does not apply.  Russell v. Principi, 3 
Vet.App. 310, 313-14 (1992).

If a claimant wishes to reasonably raise a valid claim of 
clear and unmistakable error, there must be some degree of 
specificity as to what the alleged error was, and unless it 
is the kind of error that, if true, would be clear and 
unmistakable error on its face, persuasive reasons must be 
given as to why the result would have been manifestly 
different but for the alleged error.  Fugo at 44.  Vague 
allegations of clear and unmistakable error on the basis that 
the prior adjudication failed to properly weigh and evaluate 
the evidence, or of failure to follow regulations or provide 
adequate reasons and bases cannot satisfy the stringent 
pleading requirements for the assertion of a claim of clear 
and unmistakable error.  Fugo at 44-45;  Damrel v. Brown, 6 
Vet.App. 242, 246 (1994). 

At the time the Houston, Texas RO issued its November 24 and 
December 14, 1969 rating decisions, Title 38 of the Code of 
Federal Regulations provided that: 

[t]hrough and through wounds and other wounds 
of the deeper structures almost invariably 
destroy parts of muscle groups and bring 
about intermuscular fusion and binding by 
cicatricial tissue and adherence of muscle 
sheath.  Thus, the muscles no longer work 
smoothly but pull against fascial planes and 
other muscles with which they are fused, so 
that delicate, coordinated movements are 
interfered with and there is loss of 
strength.  After prolonged exertion the 
stresses and strains due to these 
disarrangements bring about fatigue and pain, 
thus further interfering with the function of 
the part  38 C.F.R. § 4.47, 
	
. . . The whole track of the missile should 
be envisaged in its
passage through skin, muscle, and fascial 
planes, and also any
bone or nerve involvements either evidenced 
as disability or as inevitably resulting from 
the course of the missile.  The military 
records made at the time of the original 
injury should be consulted and considered in 
evaluating the final picture.. . .
	38 C.F.R. § 4.49,

In rating disability from injuries of the 
musculoskeletal system, attention is to be 
given first to the deeper structures injured, 
bones, joints, and nerves.  A compound 
comminuted fracture, for example, with muscle 
damage from the missile, establishes severe 
muscle injury, and there may be additional 
disability from malunion of bone, ankylosis, 
etc.  The location of foreign bodies may 
establish the extent of penetration and 
consequent damage.  It may not be too readily 
assumed that only one muscle, or group of 
muscles is damaged.  A through and through 
injury, with muscle damage, is always at 
least a moderate injury, for each group of 
muscles damaged.  This section is to be taken 
as establishing entitlement to rating of 
severe grade when there is history of 
compound comminuted fracture and definite 
muscle or tendon damage from the missile.  
There are locations, as in the wrist, or over 
the tibia, where muscle damage might be 
minimal or damage to tendons repaired by 
suture, and in such cases requirements for 
severe ratings are not necessarily met.  
38 C.F.R. § 4.72.	

Service connection will be granted for disabilities resulting 
from personal injury suffered or disease contracted, or for 
aggravation of a preexisting injury suffered or disease 
contracted, in line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 
1991);  38 C.F.R. § 3.303.  


II.  Factual Background

The service medical records show that the veteran received 
gunshot wounds to both his lower extremities in combat in 
Vietnam in February 1969.  The wound to the right lower 
extremity was relatively minor and the rating for that 
disability is not in dispute at this time.  Surgery was 
performed on the left lower extremity on February 19, 1969, 
onboard the U.S.S. SANCTUARY, within hours after the 
incident.  A large exit wound anteriorly was debrided of skin 
and subcutaneous tissue, and the entrance and exit wounds 
connected.  A tangential tract was found across the medial 
condyle, which was debrided with a curet and irrigated with 
saline.  The excision was extended in a curvilinear fashion 
along the medial aspect of the patella and was carried down 
into the knee joint.  The knee joint was irrigated and the 
medial tibial plateau was found to be fractured in a linear 
fracture which ran from anterior to posterior.  The knee 
joint was closed with sutures and the medial collateral 
ligament was sutured.  The skin was approximated over the 
arthrotomy incision.  A flap of bone with the attached medial 
collateral ligament was sewn down into the transverse tibial 
condyle wound.  The wound was then re-irrigated and dressed.  
The veteran was transferred to the 106th General Hospital.  
On February 26, 1969, a delayed primary closure was 
performed.  The wound was irrigated, and it was noted that 
there was a moderate amount of skin loss over the medial 
aspect of the proximal left leg with a gouged out fracture of 
the medial tibial plateau palpable in that area.  The wound 
site was closed with wire.  A cylinder cast was applied for 
immobilization of the fracture site.   On March 7, 1969, the 
cast was changed and a pocket of purulent material expressed 
from the wound at the medial aspect of the left knee.  On 
March 16, 1969, the veteran was transferred to the U.S. Naval 
Hospital in Corpus Christi, Texas.  At the time of his 
transfer it was noted that the gunshot wound had not caused 
any artery or nerve damage.  On March 18, 1969, traumatic 
arthritis of the left knee secondary to a fracture of the 
left medial tibial plateau was diagnosed.  The July 28, 1969 
Medical Board report noted that there was no neurovascular 
deficit to the left lower extremity.  The Medical Board also 
noted that the veteran had full range of motion of the left 
knee with considerable instability on the medial side.  The 
medial side was found to have lost height, producing varus 
bowing on weight bearing.  Some pain was noted in the knee 
with walking.  On August 7, 1969 a Physical Evaluation Board 
found that the veteran had traumatic arthritis of the left 
knee.  The Physical Evaluation Board evaluated the condition 
as 30 percent disabling by reference to Diagnostic Code 5262 
of the VA rating schedule, based on impairment or malunion of 
the tibia with knee disability.

In September 1969, the veteran filed a claim with the VA for 
service connection for the injury to his left leg, inter 
alia.  He was afforded VA neurologic and orthopedic 
examinations in October 1969.  The examination reports noted 
that he walked with a mild limp favoring his left lower 
extremity.  He was able to bend, stoop, and stand on his 
heels and toes without difficulty.  He could only squat two-
thirds of the way down due to limitation of motion in the 
left knee joint.  It was noted that there were 6 and 6 1/2 inch 
scars over the medial aspect of the knee, which were 
adherent.  There was a bony defect of the medial tibial 
plateau.  The left knee revealed laxity of the medial 
collateral ligament.  There was increased crepitance on 
motion in the knee joint.  The right and left leg lengths 
were measured as equal.  The circumference of the left calf 
was noted to be 1/4 inch smaller than the right, and the 
circumference of the left thigh was noted to be 3/4 inch 
smaller than the right, however no muscle atrophy was noted.  
The deep tendon reflexes were normal, and there was no 
sensory loss in the leg or foot.  There was some impairment 
of superficial sensation in the immediate vicinity of the 
scars.  The diagnosis was left knee residuals of compound 
fracture of the medial tibial plateau with post-traumatic 
arthritis, internal derangement and limitation of motion, 
symptomatic, chronic, moderate, with no neurological 
disorder.         

By rating action of November 24, 1969, the Houston, Texas RO 
granted service connection for residuals of a gunshot wound 
of the left lower extremity with traumatic arthritis of the 
left knee and malunion and impairment of the left tibia, 
status-post arthrotomy.  A disability rating of 30 percent 
was assigned, effective from September 16, 1969, the day 
after the veteran's separation from service, under Diagnostic 
Code 5010-5257.

On December 14, 1969, the Houston, Texas RO issued another 
rating decision which, inter alia, confirmed the 30 percent 
rating in effect for the veteran's left lower extremity 
gunshot wound residuals.  

The veteran did not appeal from the November and December 
1969 rating decisions and they became final.

In June 1996, the veteran wrote to the Milwaukee RO 
requesting that his claim be reopened.  In July 1996, he 
submitted a brief note from Dominic Costabile, D.O., of 
Woodridge, Illinois, in support of that reopened claim.

Subsequently received treatment records from Dr. Costabile 
covered the period from August 1988 to September 1996.  In 
February 1995, the veteran presented with complaints of pain 
and weakness in his left knee and reported that he felt a 
popping in his knee when running to catch a train.  He stated 
that since that incident he felt as though his knee was going 
to  go out from under him.  Dr. Costabile noted that the 
veteran had full flexion and extension of his left knee 
without pain.  Significant instability in the medial 
collateral ligament was also noted.  In September 1996, the 
doctor noted that the veteran's left leg was approximately 3/4 
of an inch shorter than his right leg.  The shortening was 
attributed to his in-service gunshot wound.

In September 1996, the veteran was afforded a VA examination.  
The examiner noted that there was scarring and varus/valgus 
laxity of the left knee.  The left knee could flex to 90 
degrees and extend to 10 degrees.  Mild crepitus was noted.  
X-ray studies showed some irregularities of the medial tibial 
condyle suggesting an old healed fracture, along with some 
narrowing and evidence of a loose body in the joint space.

When re-examined in November 1996 at a VA medical facility, 
the range of motion of the veteran's left knee was noted to 
be from zero to 120 degrees.  

The report of a March 1997 VA examination shows that the 
veteran presented with complaints of pain, numbness, and 
cramping in his posterior left calf.  It was noted that there 
was a large, partially adherent, X-shaped scar over the 
medial portion of the left leg immediately below the knee 
joint.   The scar was noted to be in the area of the 
gastrocnemius muscle, which had 5/5 strength.  It was further 
noted that there was 4/5 strength of the extensor, hallucis 
digitorum longus, flexor hallucis longus, and flexor 
digitorum longus muscles.  Evidence of pain was noted on 
resistance against the gastrocnemius, soleus and posterior 
tibial muscles.  There was no evidence of tendon damage, and 
the veteran was able to walk on his toes.  The examiner found 
that the veteran's muscle pain in his posterior calf was 
residual to his in-service gunshot wound to the left lower 
extremity.

The veteran appeared at a videoconference hearing before a 
Member of this Board in February 1998.  He testified, in 
essence, that he believed the November and December 1969 
rating decisions were erroneous in that they did not assign 
an evaluation for damage to Muscle Group XI despite evidence 
in the service medical records that he had had a through and 
through gunshot wound to the left lower extremity.  He 
indicated that he wanted to receive an additional evaluation 
of 10 or 20 percent for muscle damage, over and above the 30 
percent rating currently in effect for his left lower 
extremity disability.  He further indicated that he was not 
requesting an additional evaluation, or separate rating, 
based on the scar on his left leg.      


III.  Clear and Unmistakable Error

The veteran has asserted that the November 24 and December 
14, 1969 rating decisions were clearly erroneous in that they 
did not assign an evaluation for damage to Muscle Group XI.  
He pointed out that the service medical records showed that 
he had a through and through gunshot wound which was 
debrided.  He contends that the RO thus should have awarded 
him an evaluation for muscle damage over and above the 30 
percent rating awarded for the other gunshot wound residuals.  
He believed that the 30 percent rating was based solely on 
instability of the knee joint. 

The Board has carefully examined the evidence which was of 
record at the time of the November and December 1969 rating 
decisions, including the veteran's service medical records.  
The Board notes that the service medical records then of 
record are detailed and thoroughly describe the nature of the 
gunshot wound, including the debridement process; however, 
they do not report any muscle damage.  There is no discussion 
of any finding of muscle injury, including muscle injury 
residuals.  

Further, the reports of the veteran's October 1969 VA 
orthopedic and neurologic examinations, stated that there was 
no muscle atrophy.  The measurements of the left calf and 
thigh were found to be slightly smaller than those of the 
right calf and thigh.  However, no diagnosis of residual 
muscle damage was made and the findings reported do not 
reflect muscle damage.  The anatomical location of the wound 
also would imply that there was no muscle damage.  

As noted in 38 C.F.R. § 4.72 (as in effect in 1969), there 
are some locations in the body where even a through and 
through gunshot wound might cause only minimal muscle damage, 
or damage which could be repaired by suture.  

The veteran was properly notified of the November 24 and 
December 14, 1969 rating decisions, and received the 
appropriate statements of his appellate rights, thus those 
rating decisions are final and binding in the absence of 
clear and unmistakable error.  As there was no objective 
medical evidence of record in November and December 1969 that 
the veteran had residual damage to Muscle Group XI from the 
gunshot wound, the Board finds that the Houston, Texas RO's 
rating decisions were not clearly erroneous in not including 
a separate evaluation for such muscle damage.  38 U.S.C.A. 
§§ 1155, 7105;  38 C.F.R. §§ 3.105, 4.72 and Part 4, 
Diagnostic Codes 5010, 5257;  38 C.F.R. § 4.72 (as in effect 
in 1969);  Russell v. Principi, 3 Vet.App. 310, 313-14 
(1992), Fugo v. Brown, 6 Vet.App. 40, 43-44 (1993).
 
IV.  Service Connection for Damage to Muscle Group XI

The veteran asserts that service connection is warranted 
under Diagnostic Code 5311 for damage to Muscle Group XI 
residual to the gunshot wound to his left lower extremity.

Initially, the Board notes that the veteran's claim is well-
grounded within the meaning of 38 U.S.C.A. § 5107, and that 
all relevant facts have been properly developed for this 
appeal.  38 U.S.C.A. § 5107 (West 1991). 

Diagnostic Code 5311 provides ratings for impairment of 
Muscle Group XI.  The functions of that Muscle Group include 
control of propulsion, plantar flexion of the foot (1);  
stabilization of arch (2,3);  flexion of toes (4,5);  and 
flexion of the knee (6).  The group consists of the posterior 
and lateral crural muscles, and muscles of the calf:  (1) 
triceps surae (gastrocnemius and soleus);  (2) tibialis 
posterior;  (3) peroneus longus;  (4) peroneus brevis;  (5) 
flexor hallucis longus;  (6) flexor digitorum longus; (7) 
popliteus; and (8) plantaris.  38 C.F.R. § 4.73, and 
Diagnostic Code 5311.

As noted above, the service medical records did not record 
any muscle damage due to the gunshot wound to the left lower 
extremity, and that is consistent with the location and 
nature of the wound.

The report of the veteran's October 1969 VA examination noted 
several scars on the left knee and upper left leg.  No 
findings were made of any muscle damage or atrophy.  At that 
examination the veteran complained of instability, limping, 
stiffness, weakness and pain in the left knee.  

In contrast, the veteran presented to his March 1997 VA 
examination with complaints of pain, numbness, and cramping 
in his posterior left calf.  The examiner noted a large, 
partially adherent, X-shaped scar in the area of the 
gastrocnemius muscle, which had 5/5 strength.  The examiner 
further noted that there was 4/5 strength of the extensor, 
hallucis digitorum, longus, flexor hallucis longus, and 
flexor digitorum longus muscles.  With resistance testing of 
the gastrocnemius, soleus and posterior tibial muscles, the 
veteran complained of pain.  Further, the veteran complained 
of cramping when walking on his toes.  The examiner found no 
evidence of tendon damage.  The diagnosis was "muscle pain 
posterior . . . [word illegible - possibly 'compartment'] . . 
. status post gunshot wound - prognosis fair".    

During his videoconference hearing before a Member of this 
Board in February 1998, the veteran indicated that he 
believed an evaluation for damage to Muscle Group XI was 
warranted.

Upon consideration of all the evidence of record, 
particularly the report of the March 1997 VA examination 
which noted a scar in the area of the gastrocnemius muscle 
with pain in that muscle on resistance testing, the Board 
finds that there are current symptoms of impairment of Muscle 
Group XI.

As the symptomatology of that impairment does not duplicate 
or overlap the symptoms described and considered when the 
veteran was rated under Diagnostic Codes 5010-5257, the 
assignment of a disability evaluation for muscle impairment 
will not violate the general rule that the evaluation of the 
same disability under various diagnoses is to be avoided.  
38 C.F.R. § 4.14; see, Esteban v. Brown, 6 Vet.App. 259, 262 
(1994).

Therefore, giving the veteran the benefit of the doubt as 
required under 38 U.S.C.A. § 5107, the Board finds that 
service connection for damage to Muscle Group XI is currently 
warranted.
 

ORDER

No clear and unmistakable error having been committed in the 
November 24 and December 14, 1969 rating decisions regarding 
the assignment and continuation of a 30 percent rating for 
the residuals of a gunshot wound to the left lower extremity, 
the appeal is denied.

Entitlement to service connection for damage to Muscle Group 
XI is granted.




REMAND

The veteran has asserted that the residuals of the gunshot 
wound to his left lower extremity, with traumatic arthritis 
of the left knee, malunion and impairment of the left tibia, 
status-post arthrotomy, and left leg shortening, have 
increased in severity and warrant more than the 30 percent 
evaluation currently assigned to that disability.
 
At his videoconference hearing before a Member of this Board 
in February 1998, the veteran clarified that he is seeking an 
increased combined rating for the disabilities of his left 
lower extremity.  In view of the Board's decision, described 
more fully above, to grant service connection for damage to 
Muscle Group XI, the Board believes that the issue of an 
increased rating for the residuals of the gunshot wound to 
the left lower extremity, currently evaluated as 30 percent 
disabling, is thus inextricably intertwined with the question 
of the rating to be assigned to the newly service-connected 
damage to Muscle Group XI.   As such, the Board cannot 
consider the veteran's appeal on the increased rating issue 
until the RO has considered all the manifestations of 
disability in the left lower extremity, including the muscle 
damage.  

Thus, the Board has determined that the issue of entitlement 
to a disability rating greater than 30 percent for the 
residuals of a gunshot wound to the left lower extremity 
should be remanded to the RO so that the RO can consider the 
most appropriate overall rating for the disabilities of the 
veteran's left lower extremity.  While the veteran has 
mentioned that he considers the current diagnostic code to be 
protected, protection only attaches to the specific 
percentage evaluation assigned; nothing would preclude two or 
more service connected disabilities of the left lower 
extremity from being assigned no more than the same combined 
percentage rating, if indeed, that would be consistent with 
the current findings.  38 U.S.C.A. § 110; 38 C.F.R. § 3.951; 
VAOPGPREC 4-96 (July 18, 1996).  Therefore, to ensure that VA 
has met its duty to assist the veteran in developing the 
facts pertinent to his claim and to ensure full compliance 
with due process requirements, the case is REMANDED to the RO 
for the following development:

1.  In light of the Board's decision 
granting service connection for damage to 
Muscle Group XI, the RO should re-
adjudicate the issue of entitlement to a 
disability rating greater than 30 percent 
for the residuals of a gunshot wound to 
the left lower extremity, including the 
intertwined rating for the damage to 
Muscle Group XI, and assign the most 
appropriate overall rating for the 
disability of the left lower extremity. 

2.  After the development requested above 
has been completed to the extent 
possible, if any benefit sought on 
appeal, remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case and 
given the appropriate opportunity to 
respond thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.


		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals




 


